Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 1 of 8




                        Ex A
          Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 2 of 8


                                                                                    POLICY 2010
                                                                       STUDENT REPRESENTATION

       BOARD OF EDUCATION                                                            Effective: July 1, 2017


I.       Policy Statement

         The Board of Education values the student perspective and supports opportunities for students
         to share their views and the views of their peers in meetings of the Board. The Board
         encourages active student participation in the work of the Board through the position of
         Student Member of the Board of Education, and the positions of Student Representatives from
         each high school and middle school in the Howard County Public School System (HCPSS).

II.      Purpose

         The purpose of this policy is to establish nomination and election procedures and establish the
         roles and responsibilities of the Student Member of the Board of Education and Student
         Representatives.

III.     Definitions

         Within the context of this policy, the following definitions apply:

         A.     Howard County Association of Student Councils (HCASC) – A student group
                consisting of representatives from each Student Government Association and each
                Student Council in the HCPSS.

         B.     Parent – Any one of the following, recognized as the adult(s) legally responsible for the
                child or vulnerable adult:

                1.     Biological Parent – A natural parent whose parental rights have not been
                       terminated.

                2.     Adoptive Parent – A person who has legally adopted the student and whose
                       parental rights have not been terminated.

                3.     Custodian – A person or an agency appointed by the court as the legal custodian of
                       the student and granted parental rights and responsibilities.

                4.     Guardian – A person who has been placed by the court in charge of the affairs of
                       the student and granted parental rights and responsibilities.

                5.     Caregiver – An adult resident of Howard County who exercises care, custody or
                       control over the student but who is neither the biological parent nor legal guardian




                                                                                                      1 of 7
       Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 3 of 8
                                                                                     POLICY 2010

                  as long as the person satisfies the requirements of the Education Article, §7-101 (c)
                  (Informal Kinship Care).

            6.    Foster Parent – An adult approved to care for a child who has been placed in their
                  home by a state agency or a licensed child placement agency provided by the
                  Family Law Article § 5-507.

      C.    Student Council – A student led representative body at each middle school, created
            with the purpose of providing a voice for students, which is organized under guidelines
            established by HCASC and is recognized by the school’s administration.

      D.    Student Government Association (SGA) – A student led representative body at each
            high school, created with the purpose of providing a voice for students, which is
            organized under guidelines established by HCASC and is recognized by the school’s
            administration.

      E.    Student Member of the Board of Education – A bona fide resident of Howard County
            who is a regularly enrolled HCPSS high school junior or senior elected by student
            voters to serve on the Board, in accordance with Maryland statute.

      F.    Student Representatives – A student from a secondary school selected in their
            respective schools to participate in regular Board meetings.

      G.    Student Voters – Students enrolled in the HCPSS in grades 6 through 11.

IV.   Standards

      A.    There will be two types of official student representation to the Board:
            Student Member of the Board of Education and Student Representative.

      B.    Student Member of the Board of Education

            1.    There will be one Student Member of the Board of Education who will serve a
                  one-year term from July 1 through June 30.

            2.    The Student Member of the Board of Education will serve as a member of the
                  Board in accordance with the Annotated Code of Maryland, Education Article
                  § 3-701.

            3.    Each applicant for the position will submit an application to be considered for
                  nomination for the position of Student Member of the Board of Education. A
                  systemwide Student Convention will be held to select two nominees, as well as an
                  alternate for each of the nominees, from the applicants.




                                                                                                 2 of 7
Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 4 of 8
                                                                            POLICY 2010

    4.   The Student Member of the Board of Education will be elected by a majority of
         votes cast by student voters systemwide. Results will be appropriately shared
         when all votes are tallied.

    5.   The Student Member of the Board of Education will have the same rights and
         privileges as an elected member, with the exception of restrictions against voting
         on specific matters, participation in appeals or confidential personnel matters, and
         attendance at closed sessions relating to restricted matters as cited in The
         Annotated Code of Maryland, Education Article § 3-701, and listed below in
         IV.B.5.a.

         a.   The Student Member of the Board of Education will vote on all matters except
              those relating to:

              i.   Geographical attendance areas under § 4-109 of The Annotated Code of
                   Maryland, Education Article.

              ii. Acquisition and disposition of real property and matters pertaining to
                  school construction under § 4-115 of The Annotated Code of Maryland,
                  Education Article.

              iii. Employment of architects under § 4-117 of The Annotated Code of
                   Maryland, Education Article.

              iv. Donations under § 4-118 of The Annotated Code of Maryland, Education
                  Article, specifically: school land, school site, or suitably located house
                  adapted to school purposes.

              v.   Condemnation under § 4-119 of The Annotated Code of Maryland,
                   Education Article.

              vi. Consolidation of schools and transportation of students under
                  § 4-120 of The Annotated Code of Maryland, Education Article.

              vii. Appointment and salary of the county Superintendent under § 4-201 and
                   § 4-202 of The Annotated Code of Maryland, Education Article.

              viii. Employee discipline and other appeals under § 4-205 (c) of The
                    Annotated Code of Maryland, Education Article.

              ix. Budgetary matters under Title 5 of The Annotated Code of Maryland,
                  Education Article.

              x.   Appointment and promotion of staff under § 6-201 of The Annotated
                   Code of Maryland, Education Article.



                                                                                         3 of 7
Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 5 of 8
                                                                            POLICY 2010

              xi. Discipline of certificated staff under § 6-202 of The Annotated Code of
                  Maryland, Education Article.

              xii. Collective bargaining for certificated employees under Title 6, Subtitle 4
                   of The Annotated Code of Maryland, Education Article.

              xiii. Collective bargaining for noncertificated employees under Title 6,
                    Subtitle 5 of The Annotated Code of Maryland, Education Article.

              xiv. Student suspension and expulsion under § 7-305 of The Annotated Code
                   of Maryland, Education Article.

         b.   Unless invited to attend by the affirmative vote of a majority of the Board, the
              Student Member of the Board of Education may not attend a closed session
              addressing a matter on which a Student Member of the Board of Education is
              prohibited from voting, specifically those matters listed above in IV.B.5.a., as
              cited in The Annotated Code of Maryland, Education Article, Section § 3-701.

    6.   The Student Member of the Board of Education will receive all Board information,
         except confidential personnel and closed session items, and will maintain the
         confidentiality of all information until it is appropriate to do otherwise.

    7.   The Student Member of the Board of Education represents students, staff, parents
         and others in the community by presenting a student perspective on matters that
         come before the Board.

    8.   On matters that come before the Board, the Student Member of the Board of
         Education may express his or her own views, the views of HCPSS students and
         others in the community, and should identify whose views are being expressed.

    9.   As a student in the HCPSS, all Board policies and school rules applicable to
         students apply equally to the Student Member of the Board of Education.

    10. As a member of the Board, the Student Member of the Board of Education will
        conduct himself or herself in ways appropriate for public leadership and will be
        subject to removal from office for immorality, misconduct in office, incompetence,
        or willful neglect of duty, following procedures in The Annotated Code of
        Maryland, Education Article § 3-701.

    11. The Student Member of the Board of Education will be reimbursed for eligible out-
        of-pocket expenses related to Board service as provided for in the Board budget
        and in accordance with established HCPSS practice. This includes mileage to and




                                                                                         4 of 7
      Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 6 of 8
                                                                                  POLICY 2010

                 from Board meetings and related events, as well as approved travel and conference
                 expenses (e.g., conference registration, lodging expense, meal expense, travel
                 expense).

            12. Board service may create scheduling conflicts with the responsibilities of the
                Student Member of the Board of Education as a student in the HCPSS.
                Recognizing that the Student Member of the Board of Education is a minor, the
                student’s parent(s) are responsible for balancing these obligations and determining
                which Board activities the Student Member of the Board of Education should
                attend.

            13. The role and obligation of the Board regarding attendance of the Student Member
                of the Board of Education at Board meetings or events does not include providing
                transportation or supervision of the Student Member of the Board of Education at
                the event. Parent(s) of the Student Member of the Board of Education assume
                these responsibilities.

            14. If the candidate elected is unable for any reason to complete the term, the candidate
                receiving the second highest number of votes in the direct election will fill the
                position of the Student Member of the Board of Education.

            15. If the Student Member of the Board of Education is unable to complete the term
                and the candidate receiving the second highest number of votes is unable to fill the
                position, the position will be filled in accordance with the process in place in the
                implementation procedures.

     C.     Student Representatives

            1.   Each spring, every high school SGA, following their own election procedures, will
                 elect a Student Representative to serve the following year.

            2.   On matters that come before the Board at meetings they are attending, Student
                 Representatives may express their own views, the views of the students in their
                 schools, and/or the views of HCASC. They should identify whose views are being
                 expressed.

V.   Responsibilities

     A.     The Superintendent/Designee will ensure that the Student Member of the Board of
            Education is elected in accordance with this policy.

     B.     The Superintendent/Designee will provide assistance, support, and guidance to the
            Student Member of the Board of Education to enable the Student Member of the Board
            of Education to carry out duties and responsibilities in accordance with this policy.




                                                                                               5 of 7
        Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 7 of 8
                                                                                    POLICY 2010

       C.     Secondary principals will take appropriate measures to ensure that their school will
              follow standardized procedures for elections to both the nominating convention and the
              Student Member of the Board of Education.

VI.    Delegation of Authority

       The Superintendent is authorized to develop procedures for the implementation of this policy.

VII.   References

       A.     Legal
              The Annotated Code of Maryland, Education Article
                  § 3-701 (Howard County Board of Education)
                  § 3-703 (Compensation and Expenses: Exclusions)
                  § 4-109 (c) (Attendance Areas)
                  § 4-115, 117, 118, 119, and 120 (Site Acquisition, Consolidation,
                     Architect Selection, etc.)
                  § 4-201 and § 4-202 (County Superintendent of Schools)
                  § 4-205 (c) (Employee Discipline and Other Appeals)
                  § 5-101 et. seq. (Budget and Reporting)
                  § 6-201 (Appointment and Promotion of Staff)
                  § 6-202 (Teacher Discipline)
                  § 6-401 et. seq. (Collective Bargaining – Certificated Employees)
                  § 6-501 et. seq. (Collective Bargaining – Non-certificated Employees)
                  § 7-305 (Student Suspensions and Expulsions)
              The Annotated Code of Maryland, Family Law Article
                  § 5-507 (Placement of a child)
              COMAR 13A.02.01 Local Boards of Education

       B.     Other Board Policies
              Policy 2000 School Board Governance
              Policy 2070 Ethics

       C.     Relevant Data Sources

       D.     Other
              HCASC Constitution and Bylaws
              HCPSS Ethics Regulations
              Student Member of the Board Application Packet

VIII. History

ADOPTED: March 12, 1992
REVIEWED:
MODIFIED:



                                                                                                6 of 7
       Case 1:21-cv-00655-DKC Document 1-1 Filed 03/16/21 Page 8 of 8
                                                                  POLICY 2010

REVISED:   November 8, 2001
           May 25, 2006
           December 10, 2009
           January 12, 2017
EFFECTIVE: July 1, 2017




                                                                         7 of 7
